                                                                                  FILED
                                                                               IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                         *     JUL 09 2019.         *
----------------------------------------------------X                     LONG ISLAND OFFICE
MARSHALL HUBSHER,

                              Plaintiff,
                                                                    ORDER
               -against-                                            16-CV-5842 (JS)(ARL)

NASSAU COUNTY, et al.,
                              Defendants.
                    ------------------------------X
LINDSAY, Magistrate Judge:

        Before the Court is the pro se plaintiff Marshall Hubsher' s ("Hubsher") third request to
extend his time to submit a final revised narrative statement. In mid-December, the Court
received Hubsher's first request for additional time. In response to the letter, the Court granted
Hubsher a modest extension given the fact that the defendants had advised that counsel for the
Armor had obtained Hubsher's signature on a revised HIP AA authorization and had already
submitted the authorization to Nassau University Medical Center ("NUMC") for processing.
However, by letter dated February 8, 2019, counsel for Armor then advised the Court that his office
did not remit payment for the copies of Hubsher' s medical records until January 14, 2019.
Accordingly, to give Hubsher enough time to review the records he was promised, the Court
extended his deadline to submit a revised narrative statement to May 8, 2018.

         On April 15, 2019, the Court received another letter from Hubsher indicating that he had
still not received his medical records despite having left several messages for Armor's counsel.
Once again, the Court granted Hubsher's request for additional time to submit his narrative
statement to June 28, 2019.

       In his current letter application, Hubsher advises that he has received 800 pages of inpatient
records but is still missing records from the Urology Clinic. Hubsher now seeks to compel the
defendants to provide those previously requested records and requests a third extension of his time
to prepare his final narrative. That request is granted, as unopposed.

        On or before July 26, 2019, the defendants are directed to provide Hubsher with copies of
his medical records reflecting his visits to the Urology Clinic "5 or 6 times." Hubsher's time to
submit the revised narrative statement is extended to August 23, 2019. Any party planning on
making a dispositive motion must take the first step in the motion process by September 6, 2019.
The defendants are directed to electronically file a proposed pretrial order that incorporates the
information from Hubsher's final narrative by September 20, 2019. The case will be returned to
the District Judge for final disposition upon receipt of the proposed pretrial order.

Dated: Central Islip, New York                       SO ORDERED:
       July 9, 2019
                                                     - - - -Is- - - - - - -
                                                     ARLENE R. LINDSAY
                                                     United States Magistrate Judge
